DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 27 July 2021 is acknowledged.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipkens (US 20140011240).
	With respect to claim 1, Lipkens discloses an apparatus comprising a well (Figure 3:30) including a suspension comprising a plurality of particles.  An acoustic wave device (Figure 3:38, 40) is configured to generate a plurality of acoustic waves, 
	With respect to claim 2, Lipkens discloses the apparatus as described above.  Lipkens states that the agglomerates are 3D formations made from particulates (e.g. cells, cell debris) in the suspension.
	With respect to claims 3 and 4, Lipkens discloses the apparatus as described above.  Lipkens states in paragraph [0078] and throughout the reference that the particles include cells and that the suspension may be a cell culture suspension (which inherently includes a plurality of particles and at least one fluid).
	With respect to claim 5, Lipkens discloses the apparatus as described above.  Lipkens teaches in at least paragraphs [0102] and [0108] that the acoustic wave device includes a piezoelectric material configured to convert electric energy into a plurality of acoustic waves.
	With respect to claim 6, Lipkens discloses the apparatus as described above.  Lipkens further states in at least paragraphs [0005]-[0007], [0092]-[0096] and [0102] that the piezoelectric material is a ceramic, which is a polycrystalline.
	With respect to claims 7-13, Lipkens discloses the apparatus as described above.  It is further noted that recitations relating to how the claimed device is intended to be used are not given substantial patentable weight in the context of an apparatus claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim.  See MPEP 2114.  The Lipkens device is fully capable of being operated within the claimed ranges.
	With respect to claim 14, Lipkens discloses the apparatus as described above.  Lipkens states that the apparatus further includes a couplant material (Figure 5:50) configured to transmit the acoustic waves from the acoustic wave device 38, 40 to the well.
	With respect to claim 16, Lipkens discloses the apparatus as described above.  Lipkens further shows in at least Fig. 1B that nodes 15 configured to trap and aggregate particles in the suspension are formed at a distance between ½ to ¾ of a distance between a center of the well and an edge of the well.  The nodes 15 appear to form across the entire width of the well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lipkens (US 20140011240) as applied to claim 1, and further in view of Lipkens (US 20160319270).
	Lipkens ‘240 discloses the apparatus described above, however does not appear to teach that the acoustic wave device is oriented such that the acoustic waves enter the bottom of the well at between an 5° angle of incidence and a 55° angle of incidence.
	Lipkens ‘270 discloses an apparatus comprising a well (see Figure 16) with at least one acoustic wave device (Figure 16:120) configured to isolate particles in a suspension.  At least paragraph [0107] states that the acoustic wave device may be provided at the bottom of the well so that acoustic waves enter the bottom of the well at between an 5° angle of incidence and a 55° angle of incidence (“It is specifically contemplated, for example, that the device of FIG. 16 could be inverted, such that the reflector 130 is located at an upper end of the device and the transducer 120 is located at a lower end of the device”).
	Before the effective filing date of the claimed invention, it would have been obvious to position the acoustic wave device of Lipkens ‘240 at the bottom of the well in order to allow acoustic waves to enter the bottom of the well at an angle.  A mere rearrangement of parts (here, moving the location of the acoustic wave device) that produces a negligible or otherwise predictable result is generally considered to be prima facie obvious.  See MPEP 2144.04.  Here, those of orinary skill would have recognized .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Meegan (US 20040124155), Stuckart (US 5164094), Musiak (US 20210123038), Gilmanshin (US 20160363579) and Ratcliff (US 20050271559) references teach the state of the art regarding acoustic wave devices used for affecting the flow of particles in a suspension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A BOWERS/Primary Examiner, Art Unit 1799